         Case: 1:20-cv-01976-SO Doc #: 1 Filed: 09/02/20 1 of 4. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION AT CLEVELAND
                                                                1:20-cv-1976
DIANA WHITE,                                          CASE NO. ________________________

                                       Plaintiff,     JUDGE ____________________________

vs.                                                   NOTICE OF REMOVAL

LELAND COURTNEY AND FBNT, LLC,

                                   Defendants.



        Come now Defendants Leland Courtney and FBNT, LLC, by and through counsel, and

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and give notice of removal of this action from the

Common Pleas Court for Lorain County, Ohio to the United States District Court for the Northern

District of Ohio, Eastern Division at Cleveland, and in support thereof, states as follows:

                   REMOVAL IS TIMELY & CONSENT TO REMOVAL

        1.     On August 10, 2020, Plaintiff Diana White (“White”) commenced a civil action

against Defendants Leland Courtney (“Courtney”) and FBNT, LLC (“FBNT”) in the Common

Pleas Court for Lorain County, Ohio, under Case Number 20CV201615, which was captioned as

Diana White v. Leland Courtney, et al. (“the state court action”). A true and accurate copy of the

complaint is attached as Exhibit A.

        2.     On August 24, 2020, Courtney and FBNT were served with the summons and

complaint in the state court action.

        3.     Therefore, this notice of removal is filed timely within 30 days of service of process

upon Courtney and FBNT, as required by 28 U.S.C. § 1446(b)(1).

        4.     Courtney and FBNT consent to removal, as required by 28 U.S.C. § 1446(b)(2)(A).




15556580 _1
         Case: 1:20-cv-01976-SO Doc #: 1 Filed: 09/02/20 2 of 4. PageID #: 2




        5.     Pursuant to 28 U.S.C. § 1446(d), upon filing this notice of removal, Courtney and

FBNT will file a notice of filing of notice of removal in the Common Pleas Court for Lorain

County, Ohio. A true and accurate copy of the notice of filing of notice of removal is attached as

Exhibit B.

                    COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

        6.     White, the plaintiff, is a citizen of the State of Ohio.

        7.     Courtney, a defendant, is a citizen of the State of Missouri.

        8.     FBNT, a defendant, is citizen of the State of Missouri.

        9.     FBNT is a limited liability company formed under the laws of the State of Missouri,

and FBNT has its principal place of business in the State of Missouri.

        10.    Courtney and his wife, Marilyn J. Courtney, are citizens of the State of Missouri,

and they are the only two members of FBNT.

        11.    Therefore, complete diversity of citizenship exists because the plaintiff and the

defendants are citizens of different states.

                        AMOUNT-IN-CONTROVERSY IS SATISFIED

        12.    In paragraph two of the complaint, White alleges that Courtney was negligent in

causing a motor vehicle accident which proximately caused White to sustain “injuries to her back,

neck, [s]houlder, head and other body parts, some of which are continuing and permanent in nature.

White alleges that FBNT is vicariously liable for Courtney’s alleged negligence.

        13.    In paragraph three of the complaint, White alleges that she has incurred

approximately $40,000 in past medical expenses and that she expects to incur further expenses.




                                                  2
15556580 _1
            Case: 1:20-cv-01976-SO Doc #: 1 Filed: 09/02/20 3 of 4. PageID #: 3




          14.    In paragraph four of the complaint, White alleges that she “has experienced and

will continue to experience physical pain and suffering, mental anguish and a diminished quality

of life.”

          15.    If White proves all of her damages, her damages are more likely than not to exceed

$75,000, exclusive of interest, costs, expenses, and attorneys’ fees.

          16.    Therefore, the amount-in-controversy in the state court action exceeds $75,000, and

the amount-in-controversy requirement is satisfied for removal.

                       THIS COURT HAS DIVERSITY JURISDICTION

          17.    Based on the above, this Court has original subject matter jurisdiction over this

action, pursuant to 28 U.S.C. § 1332, because the complaint presents a case where the amount-in-

controversy exceeds $75,000 and the controversy exists between citizens of different states.

          18.    The defendants each consent to removal, and removal is timely.

          19.    A copy of the docket and all process and pleadings which have been filed in the

state court action, including the complaint, are attached hereto as Exhibit C.

          20.    Defendants will promptly file a notice of filing of notice of removal with Clerk of

Court for Lorain County, Ohio, as required by 28 U.S.C. § 1446(d).

          WHEREFORE, Defendants Leland Courtney and FBNT, LLC, by and through counsel,

pray that this Court accept this notice of removal and that this Court assume jurisdiction over this

action.




                                                  3
15556580 _1
         Case: 1:20-cv-01976-SO Doc #: 1 Filed: 09/02/20 4 of 4. PageID #: 4




                                                    Respectfully submitted,


                                                    s/ Chad M. Sizemore
                                                    Chad M. Sizemore (0079330)
                                                    Roetzel & Andress, LPA
                                                    625 Eden Park Drive, Suite 450
                                                    Cincinnati, OH 45202
                                                    Phone: 513.361.0200
                                                    Fax: 513.361.0335
                                                    Email: csizemore@ralaw.com

                                                    Attorney for Defendants Leland Courtney
                                                    and FBNT, LLC

                                  CERTIFICATE OF SERVICE

       On this September 2, 2020, I certify that I served a true and accurate copy of the foregoing
Notice of Removal, by regular U.S. Mail, upon:

        Kenneth R. Hurley
        12351 Prospect Road
        Strongsville, OH 44149
        Attorneys for Plaintiff

                                                     /s/ Chad M. Sizemore
                                                     CHAD M. SIZEMORE




                                                4
15556580 _1
